Citation Nr: 1119851	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1995 and from August 1998 to October 2007; to include service in Southwest Asia from January 8, 1991 to May 15, 1991.

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2009 rating decision in which the RO, in pertinent part, denied service connection for OSA.

In March 2010, the Veteran testified at a Decision Review Officer (DRO) hearing; he also testified during a videoconference hearing before the undersigned Veterans Law Judge at the RO, in January 2011.  Copies of the hearing transcripts are associated with the claims file.


FINDING OF FACT

The Veteran's OSA had its onset during active duty.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for OSA are met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board's decision grants service connection for OSA, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary with regard to this appeal.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  A showing of in-service chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If not established, a showing of continuity of symptoms after service discharge is required.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Thus, lay evidence can be competent when a determinative issue involves medical etiology or diagnosis.  Id.  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307).

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Considering the claim for service connection for OSA in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted.  

During the DRO hearing, the Veteran testified that, since 1998, he has had problems with sleeping and snoring.  At first, he thought that he might have Lyme disease because he was tired and fatigued, had headaches, and his back was bothering him, adding that the latter was bothering him more so just before he retired from the Army.  After his discharge, the Veteran continued to be treated at the Naval Ambulatory Care Center (NACC) in Groton for sleep difficulties.  After another test for Lyme disease was negative, the Veteran reported that the NACC referred him to the Pulmonary Physicians of Norwich, P.C. and that he underwent a polysomnography, sleep study, on October 30, 2008, which revealed that he had severe OSA.  He indicated that, if he had had the sleep study done while on active duty, he would not have been deployable.  Thus, the Veteran believed that he had OSA before his discharge from service because his back was hurting so bad that he thought that was what was giving him the headaches.  Instead it was not his back but it was because he was not sleeping like he was suppose to because he had sleep apnea, but was not tested for it. 

At the Travel Board hearing, the Veteran testified that he experienced problems with snoring and gasping for air, for which he sought treatment.  The military thought maybe it was due to his hypertension medication or colds and flus that were going around.  Less than a year after discharge from service, his military doctors asked him to go for a sleep study.  He was informed that he had had OSA for awhile.  Since the Veteran has been on the CPAP machine for his OSA, his back does not bother him like it used to.  He asserted that the military knew he had OSA but did not test him because it would have made him non-deployable.  As soon as he got out of the military, the Veteran stated that he went to see a doctor because the problem still persisted and he was told he had sleep apnea and was sent for a sleep study, which confirmed the diagnosis of OSA.

Service treatment records, during his first period of active duty, show that, after receiving a typhoid shot in March 1988, the Veteran was seen for complaints of feeling tired.  Around that time, the Veteran was diagnosed with hypertension.  When seen in July 1992, the Veteran complained of headaches and shortness of breath, which was thought to be due to the new hypertension drug he was taking.  In April 1993, he was seen for headaches, cough and malaise assessed as bronchitis.  On the medical history portion of a November 1994 separation examination, the Veteran complained of difficulty breathing and shortness of breath.  

At an April 1995 VA general medical examination, the Veteran reported occasional headaches and occasional choking and coughing spells.  During a May 1995 VA pulmonary examination, the Veteran complained of coughing exacerbations when around smoke and occasional nocturnal coughing and sinus plugging.  Following pulmonary function tests (PFTs) and examination of the Veteran, the diagnosis was probable environmentally induced reactive airway disease, which would likely be only proved with pulmonary tests during coughing/wheezing episodes or via methacholine, bronchial challenge testing.  When re-examined by VA in September 1997, the Veteran was again diagnosed with mild reactive airway disease, perhaps secondary to exposure to large amounts of air pollution while in the Gulf War.

Service treatment records, during his second and last period of active duty, reflect that the Veteran was seen for complaints of lightheadedness, which was thought to be due to his hypertension medication in October 1998.  A magnetic resonance imaging (MRI) of the brain performed in December 1998 was normal.  In January 1999, the Veteran was seen for complaints of dizziness of several months' duration.  In September 2003, the Veteran was seen again for complaints of lightheadedness, which was thought to be due to his hypertension medication.  During a February 2004 post-deployment examination, the Veteran reported that he had experienced difficulty breathing, dizziness, fainting and light headaches during deployment.  

On several occasions, from January 2007 through July 2007, the Veteran was treated at the NACC in Groton for an inability to sleep, wakes with pain thought to be due to his back disorder and pain and possibly Lyme disease.  A Lyme disease test performed in July 2007 was negative.  On the report of medical history taken as part of his May 2007 retirement examination, the Veteran complained of breathing problems, shortness of breath, severe headache, and frequent trouble sleeping, which the examiner indicated were related to exposure to oil fires during the first Gulf War and to back pain.  

Following his discharge, the Veteran sought treatment for fatigue.  In September 2008, Lyme disease was again ruled out.  At a follow-up later the same month, the Veteran's chief complaints were fatigue, snoring and waking up tired.  The plan was to workup for sleep apnea and he was referred to the Pulmonary Physicians of Norwich, P.C.  During a November 3, 2008 private evaluation, the Veteran gave a history of loud snoring and daytime fatigue and sleepiness, adding that he was told by his wife that he has loud snoring.  He reported that he also had self-awakening choking sensations during the night several times per month and that he feels tired upon awakening.  The Veteran denied any early morning headaches.  The impression was loud snoring and excessive daytime sleepiness, certainly OSA is a possibility.  Given his neck size, suspicion is relatively high and he will need a nocturnal polysomnogram to make a diagnosis.  A January 3, 2009 follow-up reflects that a diagnostic sleep study was performed on November 30, 2008, which showed severe OSA with 29 events of apneas and hypopneas (AHI) per hour, significantly worse in supine position, use of a CPAP was recommended.  

Thus, although there is no objective evidence that the Veteran was diagnosed with OSA during service, the Board accepts the Veteran's assertions of in-service headaches, dizziness and sleep difficulties and chronicity of symptoms as credible.  As a lay person the Veteran is competent to report that his wife complained of his loud snoring; that he suffered from daytime fatigue and sleepiness; and that he had self-awakening choking sensations during the night several times per month and that he feels tired upon awakening.  Therefore, the Board finds that Veteran's statements and testimony are competent and credible with respect to his sleep difficulties in service which continued after service.  Moreover, the Veteran's service treatment records and post-service treatment records generally confirm the Veteran's assertions of in-service symptomatology and chronicity of symptoms as credible.

The Board also finds that the record presents an objective basis for attributing the Veteran's current OSA to service.  As noted above, the Veteran's service treatment records confirm that he was treated for headaches, dizziness, lightheadedness, and fatigue on multiple occasions; that his symptoms were thought to be due to hypertension medication, colds/flu and possibly Lyme disease.  But it was not until after his discharge from service that military doctors re-tested the Veteran for Lyme disease, which was negative again, and referred him for consultation and a sleep study.  The sleep study confirmed that the Veteran has severe OSA. 

Considering the totality of the evidence, including the Veteran's credible assertions of sleep difficulties, dizziness and headaches during service, and continuous symptomatology since service, and the nature of the disability, the Board finds that the Veteran's OSA had its onset in service.  The lay and medical evidence shows a current disability of severe OSA requiring the use of a CPAP machine.  Affording the Veteran the benefit of the doubt on the question of medical nexus, the Board finds that the criteria for service connection for OSA are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for OSA is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


